COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-02-273-CV

CONSECO FINANCE SERVICING CORP.       	APPELLANT

F/K/A GREEN TREE FINANCIAL 

SERVICING CORPORATION        

V.

J&J MOBILE HOMES, INC. D/B/A SELECT HOMES	APPELLEE

----------

FROM THE 271
ST
 DISTRICT COURT OF WISE COUNTY

----------

ORDER

----------

The court has been notified that a petition for bankruptcy has been filed by Conseco Finance Servicing Corp. on December 17, 2002 in the United States Bankruptcy Court, Northern District of Illinois, Eastern Division, Cause No. 02-49676.  Accordingly, this appeal is suspended.  
See 
T
EX.
 R. A
PP.
 P. 8.2. 

For administrative purposes, this cause is 
STAYED
 and will be treated as a closed case.  It may be reinstated on prompt motion by any party showing that the stay has been lifted and specifying what further action, if any, is required from this court.  
See id.
 8.3.

The clerk of this court is directed to transmit a copy of this order to the attorneys of record, the trial court judge, and the trial court clerk. 

DATED January 6, 2003.







PER CURIAM 





PANEL A:   LIVINGSTON, J.; CAYCE, C.J.; and DAUPHINOT, J.